J-S03025-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHARLES SHAUN STEIGERWALD                  :
                                               :
                       Appellant               :   No. 875 WDA 2021

          Appeal from the Judgment of Sentence Entered July 16, 2021
               In the Court of Common Pleas of Crawford County
             Criminal Division at No(s): CP-20-CR-0000388-2020


BEFORE:      LAZARUS, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY SULLIVAN, J.:                          FILED: APRIL 13, 2022

        Charles Shaun Steigerwald appeals from the judgment of sentence

imposed following his convictions for homicide by vehicle while driving under

the influence (“DUI”),1 two counts of DUI, and one count each of driving on

right side of highway, driving on roadways laned for traffic, and careless

driving. We affirm.

        The facts relevant to our analysis are as follows.2 At approximately 8:44

a.m. on December 6, 2019, Steigerwald was driving a truck on State Highway

18, a two-lane roadway.          Steigerwald left his lane of travel, entered the
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   See 75 Pa.C.S.A. §§ 3735(a), 3802(d)(1)(ii), (2), 3301(a), 3309(1), 3714.

2 Because the sole issue on appeal concerns the trial court’s suppression
ruling, our review is limited to the suppression record. See In re L.J., 79
A.3d 1073, 1087 (Pa. 2013) (holding that the scope of reviewing a suppression
order is limited to the evidentiary record created at the suppression hearing).
J-S03025-22



oncoming lane of traffic, and struck a vehicle driven by David Davis. Davis

died at the scene.

       Pennsylvania State Trooper Samuel Hubbard (“Trooper Hubbard”)

arrived at the scene approximately twenty minutes after the accident and

began his investigation.3       An eyewitness reported that she saw Steigerwald

leave his lane of travel for no apparent reason, and that although Davis

swerved right to avoid the collision, Steigerwald made no attempt to avoid the

crash.

       Trooper Hubbard also interviewed Steigerwald at the scene.             He

suspected that Steigerwald was under the influence of a controlled substance

because Steigerwald was confused and unable to remember what led to the

accident. Application for Search Warrant, 12/9/19, at 2-3. Steigerwald was

transported for treatment at UPMC Hamot, where medical personnel drew

blood samples.      Id. at 3.     At the hospital, Steigerwald told another state

trooper that “he did have a good night's sleep the evening before, no alcohol

to drink and does not take medications.” Id.




____________________________________________


3 Trooper Hubbard was a Pennsylvania State Trooper for three years at the
time of the accident, trained in the investigation of motor vehicle crashes,
accident reconstruction, and the detection of violations of the DUI laws. He
had conducted or assisted in “numerous” crash investigations resulting in the
arrest of the drivers for ingesting alcohol and drugs. Application for Search
Warrant, 12/9/19, at 2.


                                           -2-
J-S03025-22



       As   a   part    of    his   investigation,   Trooper   Hubbard   interviewed

Steigerwald’s sister that day. Steigerwald’s sister told him that Steigerwald

had a history of alcoholism and suffered seizures when he stayed sober.4

       Based on this information, Trooper Hubbard applied for a search warrant

to obtain Steigerwald’s blood samples from UPMC Hamot. See id. at 1. The

application and authorization form contained Trooper Hubbard’s affidavit of

probable cause. At the conclusion of his affidavit of probable cause, Trooper

Hubbard requested a search warrant for the seizure of the following:

       actual blood vials containing blood taken from patient, Charles
       STEIGERWALD, who was treated on 12/06/19 at UPMC Hamot
       Medical Center for motor vehicle crash related injuries. The vials
       of blood will be sent to the Pennsylvania State Police
       laboratory to be tested for controlled substances. The
       purpose is to determine if STEIGERWALD was on any type
       of seizure medication which would prohibit him from
       operating a motor vehicle in a safe manner.

Id. (emphasis added).          A magisterial district judge authorized the search

warrant, and the Pennsylvania State Police obtained Steigerwald’s blood

samples.     Testing revealed that the samples contained amphetamine and

methamphetamine.

       Steigerwald filed a pretrial motion seeking to suppress the blood test

results. He did not challenge the probable cause to seize or test the samples

from UPMC Hamot.             He challenged the scope of the testing the warrant

authorized.     Specifically, Steigerwald claimed that Trooper Hubbard “was
____________________________________________


4  Steigerwald’s sister also told Trooper Hubbard that Steigerwald was
diagnosed with a concussion at UPMC Hamot.

                                           -3-
J-S03025-22



specific [that] the drugs he would be testing for were anti-seizure drugs,” and

that tests for any other drugs “f[ell] outside the scope of the search warrant.”

Omnibus Pretrial Motion, 8/14/20, at ¶¶ 3-4.

      The trial court held a suppression hearing, and at the conclusion of the

hearing, the trial court directed the parties to file briefs.     In his brief,

Steigerwald claimed that there was an unreasonable discrepancy between the

items for which there was probable cause and the description in the warrant.

He asserted that Trooper Hubbard did not include in his warrant application

“the description of any specific substances to be searched [for],” but

“describe[d] seizure medications as the item he believe[d] there [was]

probable cause for which to search . . ..” Brief in Support of Suppression,

10/30/20, at 4 (unpaginated).

      The trial court denied Steigerwald’s motion, and thereafter conducted a

stipulated bench trial in which Steigerwald was found guilty of the above-listed

offenses.   The trial court sentenced Steigerwald to three to ten years of

imprisonment for homicide by vehicle while DUI. Steigerwald did not file post-

sentence motions, but timely appealed, and both he and the trial court

complied with Pa.R.A.P. 1925.

      Steigerwald raises the following issue for our review:

      Did the trial court commit reversable error when it refused to
      suppress evidence when it resulted in the Commonwealth seizing
      evidence that was in excess [of] both the evidence requested in
      the trooper’s application and the language of the warrant[?]

Steigerwald’s Brief at 2 (some capitalization omitted).


                                     -4-
J-S03025-22



      Steigerwald’s appellate claim asserts error in the trial court’s ruling

concerning the scope of the search of the blood sample.           The standard

governing our review of the denial of a motion to suppress is well-settled:

“When reviewing the propriety of a suppression order, an appellate court is

required to determine whether the record supports the suppression court’s

factual findings and whether the inferences and legal conclusions drawn by

the suppression court from those findings are appropriate.” Commonwealth

v. Foglia, 979 A.2d 357, 360 (Pa. Super. 2009) (en banc) (internal citations

omitted)). “Where the Commonwealth prevailed on the suppression motion,

we consider only the evidence of the prosecution and so much of the defense

that remains uncontradicted.” Commonwealth v. Cooper, 994 A.2d 589,

591 (Pa. Super. 2010) (internal citation omitted). If the trial court’s factual

findings are supported by the suppression record, “we are bound by those

facts and will only reverse if the legal conclusions are in error.” Id. (internal

citation omitted).

      The taking and testing of a person’s blood constitutes a search. See

Commonwealth v. Trahey, 228 A.3d 520, 530 (Pa. 2020); Commonwealth

v. Cieri, 499 A.2d 317, 321 (Pa. Super. 1985).            Absent an applicable

exception, the Fourth Amendment of the United States Constitution and Article

I, Section 8 of the Pennsylvania Constitution require that before conducting a

search, the police obtain a warrant, supported by probable cause and issued

by an independent judicial officer. See Commonwealth v. Dougalewicz,

113 A.3d 817, 824 (Pa. Super. 2015).

                                      -5-
J-S03025-22



       As to the scope of a search warrant, this Court has explained that a

warrant must describe with particularity the property to be searched.           A

warrant cannot be so ambiguous as to allow the officers executing the warrant

to “pick and choose” among an individual’s possessions. Commonwealth v.

Orie, 88 A.3d 983, 1002-03 (Pa. Super. 2014). The Pennsylvania Constitution

requires the description of the item to be searched to be as particular as is

reasonably possible. See id. In assessing a warrant’s validity, a court first

determines for what items probable cause existed.            It then measures the

sufficiency of the description against the items for which there was probable

cause. Where there is an unreasonable discrepancy between the items for

which there was probable cause and the description in the warrant, i.e., the

description was not as specific as was reasonably possible, the evidence will

be suppressed. See id. Notably, however, search warrants are to be read in

a commonsense fashion. See Commonwealth v. Leed, 186 A.3d 405, 413

(Pa.   2018).    They   are   not   to    be   invalidated    by   “hypertechnical

interpretations.” Id.

       Here, Steigerwald asserts that there is an unreasonable discrepancy

between Trooper Hubbard’s affidavit of probable cause and the items

described in the warrant, namely, the substances for which the blood was

tested.   Steigerwald’s Brief at 3.      Steigerwald emphasizes that Trooper

Hubbard requested testing to detect seizure medication, but the state police

tested his blood sample for “street drugs” unrelated to seizures. Id. at 4.




                                      -6-
J-S03025-22



      The trial court explained its denial of Steigerwald’s motion to suppress

the blood test results by noting that the affidavit supporting the search

warrant expressly contemplated testing “for controlled substances.”         Trial

Court Opinion, 11/19/20, at 4. The court noted that Steigerwald relied upon

the final sentence of Trooper Hubbard’s request in asserting that the

Commonwealth was authorized to test his blood only for “anti-seizure drugs.”

Id. However, the trial court stated that the warrant authorized the seizure of

the blood vials, and that the supporting affidavit expressly stated that their

contents were to be tested for controlled substances.       Steigerwald did not

dispute the existence of probable cause to test his blood samples. The trial

court therefore held that in the absence of a recognized list of those

substances which might have affected Steigerwald’s seizure threshold, that

the “[w]arrant was sufficient to authorize testing for all controlled substances,

including amphetamines and meth[amphetamines].” Id. at 4-5.

      As the trial court explained, Trooper Hubbard’s affidavit requested

seizing and testing of Steigerwald’s blood for all “controlled substances.” See

Trial Court Opinion, 11/19/20, at 5; Application of Search Warrant, 12/9/19,

at 4. Thus, there was no unreasonable discrepancy between the items for

which there was probable cause and the description in the search warrant.

The trial court’s factual findings are supported by the suppression record, and

we discern no error in the court’s legal conclusions. See Cooper, 994 A.2d

at 591.




                                      -7-
J-S03025-22



      Steigerwald’s arguments regarding the scope of the warrant and

alleging an unreasonable discrepancy ignore the operative language in the

affidavit of probable cause requesting testing for “controlled substances.”

Ignoring entirely the language of the affidavit requesting that the blood be

searched for “controlled substances,” Steigerwald focuses exclusively on the

statement in the affidavit that the purpose of the testing was “to determine if

Steigerwald was on any type of seizure medication which would prohibit him

from operating a motor vehicle in a safe manner.” Steigerwald’s Brief at 5

(quoting Application for Search Warrant, 12/9/19, at 4). However, as the trial

court noted, Steigerwald also failed to establish that amphetamines or

methamphetamines were substances that fell outside the scope of substances

that could related to seizures. See Trial Court Opinion, 11/19/20, at 5-6. We

agree with the trial court that the reference to seizure medications in the

search warrant, when read in a commonsense fashion, did not create an

unreasonable discrepancy between the items for which there was probable

cause and the description in the search warrant. See id.; Orie, 88 A.3d at

1002-03. Therefore, Steigerwald’s claim fails.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/13/2022


                                     -8-